DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Holmgren (US 20120132142 A1) in view of Hofman et. al. (US 2012/0200674, hereafter referred to as Hofman) Esch (US 20110308468 A1).
Regarding claim 1, Holmgren teaches a control system for a rotary milking parlor (Figs 1a-2), the control system comprising:
a set of sensors (Fig 1a Item C3D- cameras) configured to generate sensor signals ([0026-0027]) indicating conditions reflecting whether or not an entity is located at a position relative to the rotary milking parlor that is hazardous for the entity (Fig 1a Items Z1-Z6) with respect to a current operation of the milking parlor; and
a central control unit (Fig 1a Item 150- control unit) configured to receive the sensor signals and control the rotary milking parlor according to a predetermined operation procedure and in response to the sensor signals ([0028]),
wherein each sensor in the set of sensors is configured to generate a signal for detecting a condition reflecting whether or not an entity is located at one of the hazardous positions ([0026-0027] Image: “detected” ),
said signal being conveyed to the central control unit ([0026-0027]),
and wherein the central control unit configured to permit the rotary milking parlor to be operated only on condition that both the first and second signals of all the sensors in the set of sensors indicate that no entity is located at any hazardous position ([0028]);
at least one input interface configured to generate operator commands for influencing the operation of the rotary milking parlor ([0040]).
Holmgren is silent about the sensors being configured to generate first and second signals both for indicating a condition reflecting whether or not an entity is located at one of the hazardous positions, said first and second signals being independent from one another and conveyed separately by respective first and second signal lines of the control system to convey the first and second signals to the central control unit.
However, the generation of first and second sensor signals in a sensing unit is well known in the art. Hofman teaches a control system for a rotary milking parlor (abstract and figs.) including a sensor (116) configured to generate first and second signals (118, para 0037-0039) both for indicating a condition reflecting whether or not an entity is located at  positions of the carousel (para 0037-0039), said first and second signals being independent from one another and conveyed separately by respective first and second signal lines of the control system to convey the first and second signals to the central control unit (para 0037-0039).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the sensors of Holmgren send first and second sensor signals to the controller, as taught by the independent sensor signals of the milking parlor of Hofman, in order to precisely indicate the position of the carousel and animal for hazard detection. Dual signals allow for the calculation of error between the responses and give a more precise indication of position as is well known in the art.
Modified Holmgren is silent as to a manual control unit connected to the at least one input interface, the manual control unit being configured to control the rotary milking parlor in response to the operator commands and the sensor signals and control circuitry  selectively connectable to the first and second signal lines via a mode-selection member, the central control unit being configured to enable the rotary milking parlor to operate according to the predetermined operation procedure and in response to the sensor signals, if the mode-selection member is set in a first mode of operation, and the control circuitry being configured to enable the rotary milking parlor to operate in response to the operator commands and in response to the sensor signals, if the mode-selection member is set in a second mode of operation.
Esch teaches within the same field of endeavor and reasonably pertinent to the invention 
a safety pressure sensor for a milking platform (Figs 1a-3) comprising a manual control unit connected to the at least one input interface (Fig 1A Item 142- display), the manual control unit being configured to control the rotary milking parlor in response to the operator commands and the sensor signals ([0022-0023], [0036]);
control circuitry (Esch- Fig 1A Item 132- rotary control logic) selectively connectable to the first and second signal lines via a mode-selection member (Esch- [0023]), the central control circuit being configured to enable the rotary milking parlor to operate according to the predetermined operation procedure and in response to the sensor signals, if the mode-selection member is set in a first mode of operation (Esch- [0023]), and
the control circuitry (Esch- Fig 1A Item 132- rotary control logic) being configured to enable the rotary milking parlor to operate in response to the operator commands and in response to the sensor signals, if the mode-selection member is set in a second mode of operation (Esch- [0031-0034] .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Holmgren’s control system for a rotary platform with the further teachings of Esch’s manual control unit in order to allow the user to tailor and optimize the system to their preferences.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Holmgren’s control system for a rotary platform with the further teachings of Esch’s rotary control logic to allow the user multiple control schemes for added safety.
Regarding claim 2, modified Holmgren teaches all of the abovementioned claim 1 and further teaches wherein:
the current operation comprises moving a platform in one of a first direction, each position in a first group of positions is defined as hazardous for the entity if the platform is moved in the first direction ([0031, 0033]), and
each position in a second group of positions is defined as hazardous for the entity if the platform is moved ([0031, 0033] Note: Due to the symmetrical arrangement of a rotary milking carousel, rotation of the platform in either direction will cause a pinching/crushing/shearing hazard).
Modified Holmgren is silent as to moving a platform in a second direction opposite the first direction.
Esch teaches within the same field of endeavor and reasonably pertinent to the invention a safety pressure sensor for a milking platform (Figs 1a-3) comprising moving a platform in a second direction opposite the first direction ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Holmgren’s control system for a rotary platform with the further teachings of Esch’s second direction rotation in order to prevent an animal or human from being pinched in the platform.
Regarding claim 6, modified Holmgren teaches all of the abovementioned claim 4 and further teaches wherein:
the at least one input interface (Esch- Item 142- display)  comprises a forward-control input member configured to, upon activation, generate a first operator command of said operator commands (Esch- [0029-0036] Note: a graphic user interface allows the user to begin operation of the rotary platform), and a rearward-control input member configured to, upon activation, generate a second operator command of said operator commands (Esch- [0037] Note: a graphic user interface allows the user to reverse direction of the rotary platform), and
the manual control unit is configured to: control a platform to move in a first direction in response to the first operator command (Esch- [0029-0036]), if the mode-selection member is set in the second mode of operation and both the first and second signals of all sensors in the set of sensors indicate that no entity is located at any hazardous position (Holmgren- [0028]), and
control the platform to move in a second direction opposite to the first direction in response to the second operator command (Esch- [0037]), if the mode-selection member is set in the second mode of operation and both the first and second signals of all sensors in the set of sensors indicate that no entity is located at any hazardous position (Holmgren- [0028]).
Regarding claim 7, modified Holmgren further teaches all of the abovementioned claim 1 and further teaches wherein the set of sensors comprises at least one of:
a first sensor (Fig 1a Item C3D- camera) configured to detect the presence of an entity being located at a first position that is hazardous with respect to a stationary object and a current movement direction of a platform of the rotary milking parlor ([0027]); and
a second sensor (Fig 1a Item C3D- camera) configured to detect the presence of an entity being located at a second position that is hazardous if the rotary milking parlor is operated irrespective of a movement direction of the platform ([0027]).
Regarding claim 8, modified Holmgren teaches all of the abovementioned claim 1 but is silent as to wherein the set of sensors comprises at least one sensor configured to register operator-generated stop commands. 
Esch teaches within the same field of endeavor and reasonably pertinent to the invention a safety pressure sensor for a milking platform (Figs 1a-3) wherein the set of sensors comprises at least one sensor configured to register operator-generated stop commands ([0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Holmgren’s control system for a rotary platform with the further teachings of Esch’s operator-generated stop command in order to provide an emergency stop mechanism in case of automatic control system failure.
Regarding claim 9, Holmgren teaches a method of controlling a rotary milking parlor (Figs 1a-2), the method comprising:
generating, via a set of sensors, sensor signals indicating conditions reflecting whether or not an entity is located at a position relative to the rotary milking parlor that is hazardous for the entity with respect to a current operation of the milking parlor ([0027]); and
controlling the rotary milking parlor according to a predetermined operation procedure and in response to the sensor signals ([0028]), each sensor in the set of sensors configured to generate a signal for detecting a condition at the hazardous position (Camera: “on”, Image: “detected”);
conveying the signal separately via a signal line ([0028]); and
controlling the rotary milking parlor such that the rotary milking parlor operates only on condition that both the signal of all the sensors in the set of sensors indicate that no entity is located at any hazardous position ([0028-0033]);
generating commands (Holmgren- [0040]) the commands being configured to influence the operation of the rotary milking parlor (Holmgren- [0040]); and
controlling the rotary milking parlor in response to the commands and the sensor signals (Holmgren- [0040]);
enabling the rotary milking parlor to operate according to the predetermined operation procedure and in response to the sensor signals in a first mode of operation (Holmgren- [0027-0028]).
Holmgren is silent about each sensor in the set of sensors configured to generate both first and second signals for indicating a condition reflecting whether or not an entity is located at one of the hazardous position positions, said first and second signals being independent from one another; conveying the first and second signals separately via respective first and second signal lines.
However, the generation of first and second sensor signals in a sensing unit is well known in the art. Hofman teaches a control system for a rotary milking parlor (abstract and figs.) including a sensor (116) configured to generate first and second signals (118, para 0037-0039) both for indicating a condition reflecting whether or not an entity is located at  positions of the carousel (para 0037-0039), said first and second signals being independent from one another; conveying the first and second signals separately via respective first and second signal lines (para 0037-0039).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the sensors of Holmgren send first and second sensor signals to the controller, as taught by the independent sensor signals of the milking parlor of Hofman, in order to precisely indicate the position of the carousel and animal for hazard detection. Dual signals allow for the calculation of error between the responses and give a more precise indication of position as is well known in the art.
Modified Holmgren is silent about generating operator commands via at least one input interface, controlling the rotary milking parlor in response to the operator commands and the sensor signals, and enabling the rotary milking parlor to operate in response to the operator commands and in response to the sensor signals in a second mode of operation.

Esch teachings a control system for a rotary milking parlor (abstract and figs.) including generating operator commands via at least one input interface configured to influence the operation of the rotary milking parlor (Esch- Fig 1A Item 142- display), and controlling the rotary milking parlor in response to the operator commands and the sensor signals (Esch- [0022-0023]), enabling the rotary milking parlor to operate in response to the operator commands and in response to the sensor signals in a second mode of operation (Esch- [0030-0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Holmgren’s control system for a rotary platform with the further teachings of Esch’s operator commands in order to allow the user to manually input and control the system in case of automated control failure.
Regarding claim 10, modified Holmgren teaches all of the abovementioned claim 9 and further teaches wherein:
the current operation comprises moving a platform in one of a first direction ([0028]),
each position in a first group of positions is deemed hazardous for the entity if the platform is moved in the first direction ([0031], [0033]), and
each position in a second group of positions is defined as hazardous for the entity if the platform is moved in the second direction ([0031], [0033] Note: Due to the symmetrical arrangement of a rotary milking carousel, rotation of the platform in either direction will cause a pinching/crushing/shearing hazard).
Holmgren is silent as to moving a platform in a second direction opposite the first direction.
Esch teaches within the same field of endeavor and reasonably pertinent to the invention a safety pressure sensor for a milking platform (Figs 1a-3) comprising moving a platform in a second direction opposite the first direction ([0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Holmgren’s control system for a rotary platform with the further teachings of Esch’s second direction rotation in order to prevent an animal or human from being pinched in the platform.
Regarding claim 14, modified Holmgren teaches all of the abovementioned claim 13 and further teaches:
controlling a platform of the rotary milking parlor to move in a first direction in response to a forward-control input member being activated to generate a first operator command of said operator commands, if the mode signal indicates the second mode of operation, and if both the first and second signals of all sensors in the set of sensors  indicate that no entity is located at any hazardous position (Holmgren- [0028]); and
controlling the platform to move in a second direction opposite to the first direction in response to a rearward-control input member being activated to generate a second operator command of said operator commands, if the mode signal indicates the second mode of operation, and both the first and second signals of all sensors in the set of sensors indicate that no entity is deemed to be located at any hazardous position (Esch- [0037]).
Regarding claim 15, modified Holmgren teaches all of the abovementioned claim 9 and further teaches a non-volatile, non-transitory data recording medium having stored thereon a computer program comprising software that, upon execution by a processing unit causes the processing unit to execute the method ([0035]).

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior arts of record fail to teach a permission signal to a manual mode that would allow for the user to engage the manual mode only when permission is received.

Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. 
Applicant argued that, “HOFMAN teaches at paragraphs [0037]-[0039] that a rotary encoder 116 sends signals 118 corresponding to the rotational position and/or speed of the rotating platform itself (see, e.g., paragraphs   [0025]-[0026] and Figures 2A-2B).     Thus, HOFMAN' s encoder 116 does not and cannot detect whether an entity is located at (hazardous) positions relative to the rotary milking parlor in accordance with claim 1.”
First it is noted that Hofman is only relied upon to teach that which is lacking in Holmgren, namely using first and second signals to indicate position. Holmgren already teaches the concept of using a sensor to detect whether an entity is at one of the hazardous positions (para 0026-0027 of Holmgren). 
Second it is noted that the term “an entity” is a board term and Hofman is teaching detecting the position of a milking robot which is “an entity”. Therefore the robots position can be ascertained relative to the milking platform.  

Applicant argued that, “HOFMAN also fails to teach or suggest that the signals generated by the encoder 116 are first and second signals are independent from one another and conveyed separately by respective first and second signal lines. The term "independent from one another" as claimed and as presented in the written description means at least that the first and second signals are not influenced by one another. In other words, the claimed  first  and  second sensor signals are separately generated, one not influenced by the other, in each sensor and further conveyed separately in the respective first and second signal lines to the central control unit.”
This is not found persuasive because Hofman does teach first and second signals 118. Note Hofman para 0037 which states, “position control logic 152 may be operable to control the movement of robot carriage 110 on track 108 based on one or more rotary encoder signals 118 generated by rotary encoder 116.” Furthermore the signals are independent from one another, the signals convey two different and separate positional data sets to the control. Note Hofman para 0038 which states, “first rotary encoder signal 118 corresponding to a rotational position of rotary milking platform 102 at which a particular stall 104 is adjacent to a starting linear position of robot carriage 110 on track 108 (X.sub.start), and (2) a second rotary encoder signal 118 corresponding to a current position of the particular stall 104 (a position at which the particular stall 104 is adjacent to position located between the starting linear position of robot carriage 110 on track 108 (X.sub.start), and an ending linear position of robot carriage 110 on track 108 (X.sub.end)).” The encoder signals are clearly two independent signals. The office notes the specification does not provide for any particular or special definition of the word “independent”. Independent is defined by google as, “not connected with another or with each other; separate”. In the case of Hofman the two signals are clearly two separate signals identifying to separate measurement concepts, and conveyed to the controller on separate lines, whether or not the signals are later used in a calculation by the controller is irrelevant as the signals themselves are independently formed and communicated. 

Applicant argued that, “ESCH (see paragraph [0022]) also discloses that a computer system may include input devices (such as a keypad, touch screen, mouse etc.), but it does not disclose that any of the input devices constitute a manual control unit connected to the at least one input interface, the manual control unit being configured to control the rotary milking parlor in response to the operator commands and the sensor signals. Instead, ESCH (see paragraph [0023]) teaches a fully automatic operation (e.g., starting and stopping) of the rotary milking parlor that responds to the triggers 122 received from the sensors 120.
This is not found persuasive because Esch teaches manual controls and user interfaces. As stated by applicant Esch teaches para 0022, “Controller 126 may include one or more computer systems at one or more locations. Each computer system may include any appropriate input devices (such as a keypad, touch screen, mouse, or other device that can accept information).” Cleary keypads, touch screens, and mice are manual control systems. Furthermore Esch notes that operators can control the directionality of the system if a cow has failed to enter the system, para 0025, “reverse direction of rotation of rotary milking platform 108 (such as would be caused if an operator reversed the direction of rotation of rotary milking platform 108 causing a dairy cow that has failed to fully enter a stall 106 of rotary milking platform 108 to contact second gate 116b)”. In addition the touch screen 142 is also a manual control device, para 0036 of Esch notes, “Display 142 may have touch-screen capabilities to receive input from a user.” Furthermore see claims 6 and 7 of Esch which note, “the controller operable to generate a reset signal in response to receiving an input from a user.”
Additionally, Esch at paragraph 0023 notes, “In certain embodiments…”. This is just one embodiment of Esch and not the only embodiment disclosed by Esch. 
In response to applicant’s argument that Holmgren is fully automatic, it is noted that while Holmgren may teach a preferred embodiment of automatic systems, inputting a manual control or override would be desirable for the reasons as stated above i.e. in order to allow the user to manually input and control the system in case of automated control failure. Simply that there are differences between two references is insufficient to establish that such references "teach away" from any combination thereof.  In re Beattie, 974 F.2d 1309, 1312-13, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619